Hammond, J.
1. As to the homestead estate. The defendants objected to the master’s report upon the ground that their title to the homestead property was an independent title by foreclosure of a valid mortgage. This exception is sound and must be sustained. The validity of the mortgage given to the Randolph Savings Bank is not questioned. The bank rightfully foreclosed, and under the power contained in the mortgage sold and conveyed the estate to Mrs..Hodges. The master does not *250find any fraud in this transaction. He finds that Mrs. Hodges gave no consideration for this land, but he finds that “ shortly after the foreclosure [she] executed a mortgage for fifty-five hundred dollars to the North Easton Savings Bank being substantially the amount of indebtedness to the Randolph Savings Bank in which conveyance” the defendant Simmonds “joined to convey the second and third parcels not included in ” the last named mortgage. The fair construction of the report is that Mrs. Hodges paid to the Randolph Savings Bank the money obtained from the North Easton Savings Bank. It is not found by the master that she acted fraudulently in this matter, and she certainly had the right to buy at the foreclosure sale if she saw fit. ' Having a good title to the property she lawfully could convey it to the defendant Simmonds, as she did by deed of February 20,1902, and the grantee held it by a good title. In so far as the final decree declares that the deed of the Randolph Savings Bank to Mrs. Hodges and her deed to Simmonds of February 20, 1902, were in fraud of the creditors of William L.. Hodges, and orders that the defendants convey to the plaintiff the interests acquired thereunder, it is not supported by the facts found by the master and is erroneous.
2. As to the other exceptions to the master’s report, it is sufficient to say that so far as they are legitimately before us and are material they seem to be untenable.
Except as to the homestead estate the decree is affirmed. As to that estate it must be reversed.

Ordered accordingly.